DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments filed 10/23/2020 have been entered.
	Claims 1-3, 5-7, 10-18, and 20 are pending.
	The outstanding rejection under 35 USC 112 is withdrawn in view of the amendments filed 10/23/2020.
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 13 and 18 recites the broad recitation “opthalmia”, and the claim also recites “opthalmia neonatorum” which is the narrower statement of the range/limitation. In addition, claims 13 and 18 recites the broad recitation “bronchitis”, and the claim also recites “(acute and chronic)” which is the narrower statement of the range/limitation. Claims 13 and 18 recites the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 10-18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0238473 (‘473) in view of Lee et al., Antimicrob Agents Chemother. 2012;56(6):2888-2893.
‘473 teaches a composition and method of treating infection, for example E. Coli infection, by using compound such as trifluoperazine (see [0028], page 37, Table 4, showing trifluoperazine as having activity against the tested bacteria including E. Coli and Klebs pneumonia). ‘473 teaches addition of compounds such as antibiotics can be employed in the composition and method of treating infection (see [0121]).  
‘473 does not expressly teach the use of carbapenems antibiotics.
Lee et al. teaches the effectiveness of using carbapenenm antibiotics to treat bacteremia caused by resistant strain of E. Coli and Klebs pneumonia if the MIC is 0.25 µg/ml or less (see the abstract and page 2893, conclusion Section).

It would have been obvious to one of ordinary skill in the art to employ both trifluoperazine and carbapenem antibiotics in a single composition and method to treat infection caused by E. Coli and Klebs pneumonia.
One of ordinary skill in the art would have been motivated to employ both trifluoperazine and carbapenem antibiotics in a single composition and method to treat infection caused by E. Coli and Klebs pneumonia.  Concomitantly employing and combining two agents, which are known to be useful to treat E. Coli and Klebs pneumonia. Individually, into a single composition and method useful for the very same purpose is prima facie obvious (See In re Kerkhoven 205 USPQ 1069 (CCPA 1980)).
Response to Arguments
Applicant's arguments filed 10/23/2020 averring the presence of unexpected benefits have been fully considered but they are not persuasive. The examiner notes that it is applicant’s burden to demonstrate unexpected results over the prior art. See MPEP 716.02, also 716.02 (a) - (g).  Furthermore, the unexpected results should be demonstrated with evidence that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance. Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992).  Moreover, evidence as to any unexpected benefits must be "clear and convincing" In re Lohr, 137 USPQ 548 (CCPA 1963), and be of a scope reasonably commensurate with the scope of the subject matter claimed, In re Linder, 173 USPQ 356 (CCPA 1972).  In the instant case, the unexpected benefits demonstrated only limit to a particular combination and dosage, accordingly, the unexpected benefits is not commensurate with the scope of the instant claims. The rejection under 35 USC 103a is maintained.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN MING R HUI whose telephone number is (571)272-0626.  The examiner can normally be reached on Mon - Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAN MING R HUI/Primary Examiner, Art Unit 1627